        Case 2:19-cv-00050-RWS-RSP Document 7 Filed 02/20/19 Page 1 of 1 PageID #: 24
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                               REPORT ON THE
                    U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   United States District Court for the Eastern District of Texas
DOCKET NO.                          DATE FILED                            Marshall Division
      2:19-cv-00050                           2/12/2019
PLAINTIFF                                                                             DEFENDANT
Booker T. Huffman                                                                     Activision Publishing, Inc., Activision Blizzard, Inc., and
                                                                                      Major League Gaming Corp.



       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 TX 8-668-892                       G. I. Bro and the Dragon of Death                                              Booker T. Huffman

2 Case1-7398740741                   G. I. Bro Artwork                                                              Booker T. Huffman

3 Case1-7398741148                   G. I. Bro and the Dragon of Death Intro                                        Booker T. Huffman

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                               Reset
